                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


KYOMI POSTLEY                                                                           PLAINTIFF

v.                                    Civil No. 6:17-cv-6081

HOUSING AUTHORITY OF THE CITY
OF HOT SPRINGS, ARKANSAS, et al.                                                    DEFENDANTS


                                             ORDER

       Before the Court is a Joint Motion to Dismiss. ECF No. 63. The parties move the Court

for an order dismissing with prejudice all claims in this case against Separate Defendants Hot

Springs Housing Authority and Richard Herrington. The parties state that they have resolved all

issues in this case. Accordingly, the Court finds that Plaintiff’s claims against Separate Defendants

Hot Springs Housing Authority and Richard Herrington should be and hereby are DISMISSED

WITH PREJUDICE subject to the terms of the settlement agreement. IT IS ORDERED that if

any party desires that the terms of settlement be a part of the record, those terms should be reduced

to writing and filed with the court within thirty (30) days of the entry of this Judgment. The court

retains jurisdiction to vacate this order and to reopen this action upon cause shown that the

settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 18th day of January, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
